The Court at General Term (after stating the facts as above), said :—“ Under the exceptional circumstances of this case, it was therefore not absolutely necessary that the plaintiff should have been specifically examined by the referee as to those allegations of her complaint, the insertion of which was called for simply by the general rules of the courts. Upon the whole case, the referee was justified in making the report he did, and the court at special term was right in confirming the report, and granting the appropriate judgment thereon. The points raised by the appellant are, under all the circumstances, of a -purely technical character, and wholly without merit.” •
Opinion by Freedman, J.; Sedgwick, Ch. J., concurred.
Judgment affirmed, with costs.